                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

NICHOLAS STOVER,                        )
                                        )
        Plaintiff,                      )
                                        )             Case No.
v.                                      )         5:19-cv-054-JMH
                                        )
AMAZON.COM, LLC, et al.,                )       MEMORANDUM OPINION
                                        )            AND ORDER
        Defendants.                     )

                                        ***

       This matter comes before the Court on Defendants Amazon.com,

LLC,    AMZN    WACS,    LLC,   and     Amazon.com,   Inc.’s   (collectively

“Amazon”) Motion for Summary Judgment. [DE 31]. Having considered

the    matter   fully,    and   being    otherwise    sufficiently   advised,

Amazon’s Motion for Summary Judgment [DE 31] will be granted.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

       From November 6, 2016 to December 21, 2017, Plaintiff Nicholas

Stover worked at Amazon’s call center in Winchester, Kentucky. [DE

31-1, at 3-14]. During the hiring process, Stover advised Amazon

that he had Crohn’s disease. See id. at 3 (citing [DE 31-3, at 29-

30]). Knowing Stover had Crohn’s disease, Amazon initially hired

him for a short-term Customer Service Associate position. Id. at

3 (citing [DE 31-5]).

       On Stover’s November 13, 2016, Voluntary Self-Identification

of Disability Form [DE 31-4], instead of checking a box indicating

he either had or previously had a disability, he checked a box
that stated, “NO, I DON’T HAVE A DISABILITY.” Also, on November

13, 2016, Stover participated in a new employee orientation and

was provided copies of Amazon’s Owner’s Manual and Guide to

Employment (“Owner’s Manual”), Standards of Conduct, and Code of

Business Conduct and Ethics. Id. (citing [DE 31-6]). Additionally,

Stover acknowledged that he understood “that if [he had] any

concerns     that     [he     was]      being      subjected      to    any     form     of

discrimination,       retaliation,           or    harassment     in    violation        of

Amazon’s policies, [he] should immediately bring this to the

attention” of one of several Amazon employees, Amazon’s legal

department,      or   Amazon’s       anonymous       “Ethics    Line.”      [DE     31-6].

Pursuant to the Owner’s Manual, “Amazon complies with the Americans

with    Disabilities        Act   and    applicable       state      and    local      laws

prohibiting      discrimination         in   employment      based     on   a   person’s

physical,    mental     or    sensory        disability.”      [DE     31-7,     at    20].

Additionally, the Owner’s Manual states, “Amazon also will provide

reasonable       accommodation        for        qualified   individuals          with    a

disability where medically necessary to perform one’s job, except

in cases in which the reasonable accommodation would create an

undue hardship or a health or safety risk would exist.” Id.

       Throughout the course of Stover’s employment, Amazon’s Leave

of     Absence    Accommodations         (“LOAA”)       team    handled         decisions

regarding employees’ disability accommodation requests. [DE 31-1,

at 4 (citing [DE 31-3, at 17-18; DE 31-8, at 2])]. “Amazon

                                             2
requested ‘medical certification to verify the existence of a

disability or work restrictions, to identify potential reasonable

accommodations, or to determine any safety and health risks.’” Id.

(quoting [DE 31-7, at 21]). Amazon provided Stover paid time off

in the form of accrued vacation time that could be carried over

from year to year, not to exceed 160 hours, and personal time off

(“PTO”) to be used “‘in the event of illness or other personal

business.’” [DE 31-1, at 4 (quoting [DE 31-7, at 13-16])]. Also,

if needed, Stover could be eligible for medical leave and personal

leave, and Amazon offered unpaid personal time (“UPT”) that could

be utilized for any reason. Id. Stover was permitted to use both

PTO and UPT by entering it on his phone or computer and was not

required to notify a manager or otherwise seek approval. Id. at 5

(citing [DE 31-9, at 13-14; DE 31-10, at 4-5; DE 31-11, at 9-10]).

Each day, Stover was given a one (1) hour lunch break, two (2)

fifteen (15) minute breaks, and ten (10) minutes of personal time,

which could not exceed twenty (20) minutes per week. [DE 31-1, at

5; DE 31-9, at 13; DE 35, at 5].

     When working, Customer Service Associates, such as Stover,

maintained an “aux” state that reflected their status, such as

being on a call with a customer, conducting post-call work,

attending team meetings, taking rest breaks, and utilizing PTO or

UPT. [DE 31-1, at 5 (citing [DE 31-9, at 7-8, 17-18, 23; DE 31-

10, at 8-9, 13-14])]. Amazon’s management could run reports and

                                   3
study the aux states Customer Service Associate used during shifts.

Id. (citing [DE 31-9, at 6, 9; DE 31-10, at 8-9]).

     On November 17, 2016, Stover met with Amazon’s Human Resources

Business Partner (“HRBP”), Carly Peabody, who noted, “[Stover] has

shared   that    he     has    a    chronic       illness   that    requires     him   to

frequently      visit    the       restroom.      Oftentimes,      this   need   occurs

without notice and cannot be planned for within a work day [sic].

[Stover] has requested additional break time to allow him to visit

the restroom, as needed.” [DE 31-12, at 3]; see also [DE 31-1, at

5]. Peabody informed Stover, “[It] is not site practice to offer

additional break time, or to allow for unscheduled breaks. However,

we are able to consider an adjustment to his break schedule or any

other recommendations that his physician may have based upon his

specific needs.” [DE 31-12, at 3]. In the meantime, Peabody

allegedly offered Stover the option to adjust his break schedule

at his request. Id. However, Stover contends he was only told he

was ineligible for an accommodation because he was not a permanent

employee at that time, [DE 35, at 5-6 (citing [DE 35-5, at 2])],

but during his August 24, 2019 deposition, he asserted that

“‘[i]t’s possible’” that he received some of the November 2016 e-

mail communications, [DE 39-1, at 5-9 (quoting [DE 39-1, at 45-

46])].

     Also, on November 17, 2016, Peabody e-mailed Stover the

required   forms,       including      a   Request      for   Medical     Information

                                              4
(“RMI”) form, and human resources (“HR”) associate Doris Taylor

hand-delivered physical copies of the forms to Stover. [DE 31-1,

at 6 (citing [DE 31-12, at 9])]. Stover admits he received the

forms, but he reasserts that he believed he was ineligible for

accommodations because he was not a permanent employee. [DE 35, at

6]. LOAA team member Elizabeth Russman was assigned to Stover’s

case. [DE 31-1, at 6 (citing [DE 31-12, at 2])].

      On November 25, 2016, having made no appointment with his

doctor to complete the RMI, Stover requested Taylor grant him an

extension, and Taylor extended Stover’s deadline to return the

completed RMI to November 30, 2016. Id. (citing [DE 31-12, at 10]).

On November 30, 2016, Taylor called Stover to remind him that the

RMI was due. Id. (citing [DE 31-12, at 11]. When Taylor did not

receive the RMI, she closed Stover’s accommodation request case.

Id. Despite the case being closed, had Stover reached back out to

provide the required information or let Taylor know he scheduled

a doctor’s appointment, it could have been reopened. Id. (citing

[DE 31-12, at 11; DE 31-8, at 7-8]).

      On February 1, 2017, Stover met with his gastroenterologist,

Dr. Stephen Schindler for the first time since June 14, 2016. [DE

31-1, at 6 (citing [DE 31-14])]. Dr. Schindler noted that “Stover

had been noncompliant with treatment, his weight was stable, he

was having 2-3 mostly formed bowel movements per day, and he had

no   bleeding.”   Id.   at   6-7   (citing   [DE   31-14]).   During   his

                                     5
appointment with Dr. Schindler, “Stover requested to resume a

biologic medication for his Crohn’s disease.” Id. at 7 (citing [DE

31-14]).

     On February 18, 2017, with the knowledge that Stover had

Crohn’s    disease    and     having   already   received    a   request   for

accommodation that was ultimately closed due to Stover’s inaction,

Amazon    offered    Stover    a   full-time,    at-will    Customer   Service

Associate position at the Winchester, Kentucky, call center, and

on February 19, 2017, Stover accepted the offer. [DE 31-1, at 6

(citing [DE 31-13])]. In or around March 2017, Stover was assigned

to Amazon’s “‘Search and Rescue Team,’” which “handled previously

unresolved calls from customers, and these calls required assigned

Associates to demonstrate problem-solving savvy and patience with

customers,” [DE 31-1, at 6 (citing [DE 31-3, at 6-7; DE 31-9, at

5, 24-25])].

     On March 7, 2017, Stover contacted HRBP Breah Abney to request

that his accommodation case be reopened. Id. at 7 (citing [DE 31-

15]). Abney provided Stover with new copies of the required forms,

including the RMI, with a March 20, 2017, deadline to return the

completed documents. Id. Amazon asserts that on March 19, 2017,

Stover requested an extension of time to submit the documents

because he had been unable to meet with his physician. Id. (citing

[DE 31-12]). However, the exhibit cited by Amazon, [DE 31-12],

does not support Amazon’s statements regarding the March 19, 2017,

                                        6
request for an extension of time and Stover’s alleged reasoning

for needing an extension. “Stover recalls that in fact he did

submit the paperwork prior to March 19, 2017, but Human Resources

lost it.” [DE 35, at 6]. Additionally, Stover insists, “This was

the reason he requested an extension of time on March 19 in order

to re-submit.” Id.

     On April 12, 2017, Stover completed an Associate Certificate

of   Fitness      (“COF”)    form,     which      stated    that   he    “had    a

‘[g]astrointestinal’ issue that ‘impacts [his] ability to work as

[he] require[s] more breaks for bathroom use . . .’” and would

“‘need to miss work or take time off for flare ups and to receive

medication through infusion.’” [DE 31-1, at 7 (quoting [DE 31-

16])]. While Stover listed no medications on his COF form, during

his August 24, 2019, deposition, he asserted this was due to him

not having enough space to list them and advised, “I was taking

medications. I believe I was taking ENTYVIO, budesonide. I was

also taking prednisone and one other medicine . . . .” [DE 35, at

6-7 (citing [DE 35-1, at 10])].

     On   April    18,    2017,   Stover    had     an   urgent-care    visit   at

Concentra   where    he     reported   that    he    had   experienced    “‘mid-

abdominal pain and diarrhea for 2-3 weeks’” and that he wanted to

be prescribed medication until he could attend his appointment

with Dr. Schindler in three (3) days. [DE 31-1, at 7 (quoting [DE



                                        7
31-17])]. At that time, Stover stated that his last Crohn’s disease

episode occurred two (2) years prior to his Concentra visit. Id.

     On April 19, 2017, Amazon received a completed RMI from Dr.

Schindler’s office. [DE 31-1, at 7-8 (citing [DE 31-18])]. On the

RMI, Dr. Schindler’s selections indicated Stover had a permanent

medical situation, but the impairment did not prevent him from

performing his job duties. Id. at 8 (citing [DE 31-18, at 1]). Dr.

Schindler   stated     the    impairment      was   that    Stover     “‘can    have

diarrhea—can    work       full   time   but    needs      access    to   bathroom

facility.’” Id. Dr. Schindler found Stover’s impairment did not

result in trouble performing his job functions, Stover experienced

diarrhea and abdominal pain, Stover was safe to be at work, and

Stover’s walking, standing, and digestion were affected by the

impairment.    Id.    Dr.    Schindler       further    found   that      the   only

limitation interfering with Stover’s job performance was that he

“‘must have bathroom facility readily available.’” Id.

     On April 21, 2017, Stover attended an appointment with Dr.

Schindler, who noted Stover’s weight was stable, he was not

experiencing significant abdominal pain, and his diarrhea was

“‘under relatively good control.’” [DE 31-1, at 8 (quoting [DE 31-

20, at 1])]. Dr. Schindler further noted that they were “‘awaiting

approval for Entyvio.’” Id. On April 24, 2017, having reviewed

Stover’s    RMI,     and    believing    clarification       was     required    to

determine what accommodation was needed, Russman placed Stover’s

                                         8
accommodation request on “‘pending EE response’” status while she

sought clarification from Dr. Schindler. Id. at 8 (quoting [DE 31-

12, at 12]). On April 28, 2017, Russman received a voicemail from

Stover stating that he was obtaining the requested clarification

documents, needed to work thirty-two (32) hours per week instead

of forty (40), and “needed to be able to use a restroom in the

event of an episode.” Id. (citing [DE 31-12, at 13]).

      On   May   8,    2017,   the   deadline        for    Stover     to   return   the

clarifying information, Russman left Stover a voicemail following

up on the request. Id. On May 10, 2017, after not receiving the

requested clarifying information, Russman sent Stover a letter

informing him that his participation was needed to complete the

accommodations process. Id. at 9 (citing [DE 31-8, at 12-13; DE

31-21; DE 31-12, at 13]). Russman closed the case and noted,

“‘[C]urrent information does not need accommodation—EE has free

access to restroom as needed.’” Id. (quoting [DE 31-12, at 13]).

      Amazon claims, “The LOAA team never denied Mr. Stover’s

request    for   accommodations       at       any   time     during    Mr.   Stover’s

employment.” [DE 31-1, at 9 (citing [DE 31-8, at 9, 11; DE 31-

12])]. During his deposition, Stover testified that he received

oral denials, [DE 35, at 7 (citing [DE 35-1, at 4])], but these

denials were from HR employees Abney and Palak Patel, who were not

LOAA team members, [DE 39-1, at 13 (citing [DE 39-1, at 32-38])].

In   May   2017,      Stover   decided     he    was       “done”    with   requesting

                                           9
accommodations from Amazon, explaining, “[A]fter being told no

multiple occasions, multiple times, I saw no real benefit to doing

it more.” [DE 31-3, at 33]. Stover did not attempt to request

accommodations again. [DE 31-1, at 9 (citing [DE 31-3, at 33; DE

31-12])].

      On May 25, 2017, Stover received his first Entyvio injection.

Id. (citing [DE 31-22]). On both June 15, 2017 and July 19, 2017,

Stover received additional Entyvio injections and stated that he

was “‘feeling well.’” Id. (quoting [DE 31-23; DE 31-24]). Around

August 2017, Stover began reporting to Team Manager Michelle

Nemeth, a new Amazon employee. Id. at 9-10 (citing [DE 31-3, at

60-61; DE 31-10, at 2]). Nemeth supervised the Search and Rescue

Team’s night shift, and Team Manager James Lunsford supervised the

day shift. Id. at 10 (citing [DE 31-9, at 4]). While Nemeth and

Lunsford supervised different shifts, Nemeth regularly consulted

with Lunsford, who had been with Amazon for some time. Id. (citing

[DE 31-10, at 11-12; DE 31-11, at 5-6, 12]).

      Again, on September 13, 2017, Stover received an Entyvio

injection and reported that he was “‘feeling well.’” Id. (quoting

[DE   31-25]).   On   September   19,    2017,   Stover   appeared   on   the

“Top/Bottom 10% Report,” which indicated he was performing poorly

on his positive response rate (“PRR”) score. Id. (citing [DE 31-

26]). That same day, Nemeth provided Stover a “First Written

Warning” because his PRR score was repeatedly in the bottom ten

                                    10
(10) percent, which Stover refused to sign. Id. (citing [DE 31-

27]).

        Around late September 2017, Amazon held a meeting to announce

it was no longer going to offer Level 3 Customer Service Associate

positions and would instead only have Level 2 positions. Id.

(citing [DE 31-9, at 19-22]). Stover was a Level 2 Customer Service

Associate, and during Lunsford’s September 6, 2019, deposition, he

asserted that Stover, hoping to be promoted to a Level 3 position,

became “so much combative at that time that the [Winchester] site

leader[, Brett Schultz,] had to stop the meeting and tell [Stover]

if he was that unhappy, nobody was forcing him to stay at Amazon.”

[DE 31-9, at 20].

        On September 21, 2017, following Nemeth’s meeting with Stover

regarding his PRR score and Nemeth’s request that Stover write an

honest e-mail about how he was feeling and what Stover thought it

meant to be a leader, Stover sent Nemeth an e-mail that contained

the following:

        Now I want you to know that I am pissed and that the way
        that I have been treated is not the way you should treat
        your most influential employee; because you will need to
        get me on board with what ever [sic] half assed idea
        corporate is pitching to us so that we can prepare
        ourselves or again, you will find yourself faced with a
        shit storm that I will funnel larger and larger. I
        understand that it is a shitty thing for me to do but so
        is what Amazon has just done to us; so again, either get
        your biggest perpetrators on board or end up with shit
        hitting the fan again.



                                   11
     I understand what it means to be a leader which is why
     I know people will listen to me and I know that my
     personality is one that can push people to react in the
     way that I want. I want to make sure that we understand
     each other and you are listening to me; because I will
     be heard, and I am a hard person to ignore especially
     when you shit in my pool.

[DE 31-1, at 10-11 (quoting [DE 31-28])]; see also [DE 35, at 8

(quoting [DE 35-1, at 14])]. Nemeth regarded Stover’s e-mail as

threatening,   and   as   of   September   6,   2019,   the   date   of   her

deposition, she was still bothered by the e-mail. [DE 31-1, at 11

(citing [DE 31-11, at 13])].

     On October 7, 2017, Stover e-mailed Operations Manager Adam

Wilson, with Lunsford copied on the e-mail, and stated, “There are

some TM's in the building who are micromanaging other team's Aux

states. They are going in and taking people out of ACW or break or

any other aux state when they go even a few seconds over.” [DE 31-

29]; see also [DE 31-1, at 11 (quoting [DE 31-29])]. During

Stover’s August 24, 2019, deposition, he specifically alleged,

“Michelle [Nemeth] had apparently had other team leaders on other

teams watching our aux states and taking us out of after call work

or lunch or break or whatever if we had started to go over on it.”

[DE 31-3, at 38]; see also [DE 31-1, at 11 (citing [DE 31-3, at

38])].

     On October 19, 2017, Nemeth presented Stover with a “Final

Written Warning” because it was discovered that Stover ended two

separate phone calls with customers by hanging up on them. [DE 31-

                                    12
1 (citing [DE 31-30; DE 31-9, at 10-12, 15-16; DE 31-11, at 2-4,

7-8])]. Prior to giving Stover the “Final Written Warning,” Nemeth

sought     Lunsford’s   assistance   to   ensure   she   did   everything

correctly. [DE 31-1, at 11 (citing [DE 31-9, at 10-11; DE 31-11,

at 5])].

     On October 25, 2017, Stover attended an appointment with Dr.

Schindler and reported that he was feeling well and had “‘markedly

improved’” on Entyvio, two (2) formed bowel movements per day, no

bleeding, no abdominal pain, gained more than twenty (20) pounds,

and no complaints. [DE 31-1, at 11-12 (quoting [DE 31-31])]. Both

Dr. Schindler, Stover’s proposed Crohn’s disease expert, and Dr.

Richard Bloomfeld, Amazon’s proposed Crohn’s disease expert, agree

that while Stover was employed by Amazon and receiving Entyvio

treatments, his Crohn’s disease was in “‘clinical remission.’” Id.

at 12 (quoting [DE 31-19, at 2-4; DE 31-32, at 5]). On November 8,

2017, Stover received another Entyvio injection from Dr. Schindler

and reported that he was “‘feeling well.’” Id. (quoting [DE 31-

33]). Also, on November 8, 2017, Stover applied for a Wireless

Customer Service Support Agent position with Xerox, his prior

employer. Id. (citing [DE 31-34]).

     On November 22, 2017, Nemeth e-mailed Stover regarding his

excessive break times for the week of October 8-14, 2017, and she

sent another e-mail later that day concerning Stover’s excessive

break times for the week of November 15-18, 2017. [DE 31-1, at 12

                                     13
(citing [DE 31-35])]. Despite the two (2) weeks in question being

separated by more than a month, in response to both e-mails, Stover

explained that both he and his wife were suffering from an apparent

case of food poisoning. Id.; see also [DE 35, at 9].

     On   November   30,   2017,   Nemeth   had   a   “seek-to-understand”

discussion with Stover regarding why he had missed a high number

of calls the preceding four (4) weeks. [DE 31-1, at 12 (citing [DE

31-36])]. Stover explained that he was having system issues, and

Nemeth instructed “him to aux into meeting and get a new computer

from IT.” Id. On December 6, 2017, Stover told Nemeth that he had

been unable to go to IT to get a new computer, so Nemeth “directed

him to aux into meeting right then and go obtain a new computer.”

Id. (citing [DE 31-37]). Additionally, Nemeth “told [Stover] that

moving forward he needed to email [her] with every call that he

misses so [they could] make sure to fix his trend of 50-80 missed

calls.” [DE 31-37].

     Also, on December 6, 2017, Nemeth had a “seek-to-understand”

discussion with Stover concerning him returning late from breaks

and lunches and going over his allotted amount of personal time

during the month of November 2017. [DE 31-1, at 13 (citing [DE 31-

38])]. Since Stover advised that the reason for his failure to

adhere to Amazon’s break policies was due to his Crohn’s disease,

Nemeth asked Stover if he would like to make an accommodation

request. Id. Stover said that “‘he did not want to do any type of

                                    14
accommodation    request    for   his        Crohn’s   disease,’”    and   Nemeth

explained   that   without      Stover        requesting   and    receiving   an

accommodation, starting December 7, 2017, she would have to start

holding him accountable for violating Amazon’s break policies. Id.

(quoting [DE 31-38]). That same day, Stover e-mailed Lunsford a

link to his internal drive containing his notes, websites, and

files “‘in case [he] quit or [was] fired for some reason.’” Id.

(quoting [DE 31-39]).

      On December 13, 2017, Stover e-mailed Nemeth to inform her

that his break time for that day was incorrectly recorded in the

system. Id. (citing [DE 31-40]). After receiving Stover’s e-mail,

Nemeth   checked   a   report     of    Stover’s       recent    aux-states   and

discovered that between November 17, 2017 and December 16, 2017,

Stover had been inappropriately using the aux-state settings to

avoid taking calls near the end of his shift, and Nemeth testified

that Stover admitted to this behavior. Id. at 13-14 (citing [DE

31-10, at 10-11, 15-19; DE 31-41]); see also [DE 31-10, at 8-9].

On December 21, 2017, Amazon terminated Stover’s employment, and

as Stover was escorted out of the building, Nemeth and a member of

HR,   possibly   Abney,    informed     Stover     of    Amazon’s    termination

decision. Id. at 14 (citing [DE 31-10, at 20-21; DE 31-41])].

      On February 21, 2018, Stover began working part-time as a

Photographer for Inter-State Studio & Publishing Co. Id. (citing

[DE 31-42]). On March 24, 2018, Stover began additional part-time

                                        15
employment as a Field Representative for Premium Retail Services,

Inc., where he worked until the week ending June 30, 2018. Id.

(citing [DE 31-43]). Stover asserts, “I stopped working at Premium

Retail in May [2018] because I had a flare-up that knocked me out

of working for about two weeks.” [DE 31-3, at 48]. Around July 22,

2018, Stover went three (3) or four (4) months without working

because his father-in-law died, and he and his wife moved out of

their apartment and into the deceased’s house. [DE 31-1, at 14

(citing [DE 31-3, at 48]); DE 35, at 9 (citing [DE 31-3, at 48])].

      During the biweekly pay period from January 9, 2019 to January

22,   2019,   Stover   began   his   employment   with   Bumblebee   Screen

Printing. [DE 31-1, at 14 (citing [DE 31-44])]. Stover earns less

at Bumblebee Screen Printing than he would have had he remained

employed by Amazon, and as of August 24, 2019, the date of Stover’s

deposition, he was not seeking other employment. Id. (citing [DE

31-3, at 53]). In both Stover’s deposition and his Response [DE

35], he asserts that Amazon did not raise their wages until after

he was terminated. [DE 35, at 10 (citing [DE 31-3, at 53])].

Regarding Stover’s search for employment, he testified that while

Xerox, his previous employer, accommodated his needs related to

his Crohn’s disease and offer wages and benefits that are roughly

equivalent to those of Amazon, he did not see himself working in

another call center because he likes to work with his hands. See

[DE 31-1, at 14 (citing [DE 31-3, at 54-56])]. So, following his

                                     16
termination from Amazon, he did not apply to return to Xerox. [DE

31-3, at 54-56].

     On February 1, 2019, Stover visited Dr. Schindler for the

first time in over a year, which Stover explained was due to his

loss of insurance. [DE 31-1, at 15 (citing [DE 31-45])]. Dr.

Schindler noted that Stover had “‘some symptoms of loose bowel

movements and some cramping,’” did not have severe diarrhea, had

a stable weight, and did not have bleeding. Id. Dr. Schindler

further noted, “‘[Stover] was on Entyvio however he did not like

having to come in for IV infusions much.’” Id. Dr. Schindler

concluded   that   he    would   consider      prescribing     Stover    “Stelara

pending his biopsies.” [DE 31-45].

     On   February      15,   2019,   Stover    filed   the    present     action,

alleging Amazon violated both the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq., and the Kentucky Civil Rights

Act (“KCRA”), KRS § 344, by failing to provide Stover reasonable

accommodations in the form of restroom breaks and scheduling

adjustments   every       fifty-six     (56)     days   and     by    wrongfully

terminating Stover by reason of disability discrimination. [DE 1].

Regarding relief, Stover seeks compensatory damages of at least

$3,000,000.00,     punitive      damages,   attorneys’        fees   and   costs,

statutory remedies provided by the ADA and the KCRA, statutory

interest on all monetary damage awards, verdicts, or judgments,

and all other relief the Court may deem appropriate. Id. at 17.

                                       17
     On March 18, 2019, Stover met with Davika Mattox, APRN-PMHNP,

at Recovery Wellness Behavioral Health for the first time and

reported that he had been depressed since childhood, had slept

poorly   for   years,   and   had   “‘low   energy   and   low   motivation,

decreased interest and enjoyment, [and] . . . history of thoughts

of death.’” [DE 31-1, at 15 (quoting [DE 31-46])]. Stover further

reported he had “‘symptoms of untreated schizophrenia, restless

legs, visual hallucinations, [and] paranoia.’” Id.

     On April 18, 2019, Stover attended a follow-up appointment

with Dr. Schindler, who noted that Stover’s symptoms were “‘very

mild on no medications.’” Id. (quoting [DE 31-47]). Dr. Schindler

added, “[Stover] was recently on Entyvio but he tells me that it

causes a lot of cramping and it was also cost prohibitive.” [DE

31-47]; see also [DE 31-1, at 15 (quoting [DE 31-47])]. Stover

reported that he was experiencing between one (1) and three (3)

bowel movements per day, no bleeding, and no significant abdominal

pain. [DE 31-1, at 15 (quoting [DE 31-47])]. Dr. Schindler noted

Stover’s weight was stable. Id. In conclusion, Dr. Schindler

decided, “I think Stelara would be a good choice for [Stover] since

he could give himself injections and would not incur any infusion

costs after his initial infusion. I am going to look into this for

him.” [DE 31-47]; see also [DE 31-1, at 15 (quoting [DE 31-47])].

     On October 7, 2019, Amazon filed the present Motion for

Summary Judgment [DE 31], which shall be discussed further herein.

                                     18
                      II. STANDARD OF REVIEW

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A genuine dispute exists on a material fact, and thus

summary judgment is improper, if the evidence shows ‘that a

reasonable jury could return a verdict for the nonmoving party.’”

Olinger v. Corporation of the President of the Church, 521 F. Supp.

2d 577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986)). Stated another way, “[t]he mere

existence of a scintilla of evidence in support of the plaintiff’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S.

at 252. “The central issue is ‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether

it is so one-sided that one party must prevail as a matter of

law.’" Pennington, 553 F.3d at 450 (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).

     The moving party has the initial burden of demonstrating the

basis for its motion and identifying those parts of the record

that establish the absence of a genuine issue of material fact.

Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002).

The movant may satisfy its burden by showing “that there is an

absence of evidence to support the non-moving party’s case.”

                                19
Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

has satisfied this burden, the non-moving party must go beyond the

pleadings and come forward with specific facts demonstrating the

existence of a genuine issue for trial. Fed. R. Civ. P. 56; Hall

Holding, 285 F.3d at 424 (citing Celotex, 477 U.S. at 324).

Moreover, “the nonmoving party must do more than show there is

some metaphysical doubt as to the material fact. It must present

significant probative evidence in support of its opposition to the

motion for summary judgment.”    Hall Holding, 285 F.3d at 424

(internal citations omitted).

     The Court “must construe the evidence and draw all reasonable

inferences in favor of the nonmoving party.” Pennington v. State

Farm Mut. Automobile Ins. Co., 553 F.3d 447, 450 (6th Cir. 2009)

(citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986)). However, the Court is under no duty to

“search the entire record to establish that it is bereft of a

genuine issue of material fact.” In re Morris, 260 F.3d 654, 655

(6th Cir. 2001). Rather, “the nonmoving party has an affirmative

duty to direct the court’s attention to those specific portions of

the record upon which it seeks to rely to create a genuine issue

of material fact.” Id.




                                20
                                 III. DISCUSSION

      Amazon moves for summary judgment, asking the Court to dismiss

each of Stover’s claims with prejudice. [DE 31-1, at 16]. Each of

Amazon’s arguments will be discussed in turn.

 A. STOVER’S CLAIMS AGAINST AMAZON.COM, LLC AND AMAZON.COM, INC.

       Amazon     argues,       “Stover    cannot       pursue       claims        against

Amazon[.com,]     LLC   and      Amazon[.com,]         Inc.,    neither       of    which

employed him at any time, because the statutes under which he

brings his claims require those claims be against employers.” [DE

31-1, at 16]. Pursuant to the ADA, “No covered entity shall

discriminate     against    a    qualified      individual       on   the     basis    of

disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job

training,   and     other       terms,    conditions,          and    privileges        of

employment.” 42 U.S.C. § 12112(a). “The term ‘covered entity’ means

an   employer,    employment      agency,      labor    organization,         or    joint

labor-management committee.” 42 U.S.C. § 12111(2). Similarly,

pursuant to KRS § 344.040, it is unlawful for an “employer” to

“discharge any individual, or otherwise to discriminate against an

individual with respect to compensation, terms, conditions, or

privileges of employment . . . because the person is a qualified

individual with a disability.”

      Here, Stover admits Amazon.com, LLC and Amazon.com, Inc. were

not his employers. Specifically, during Stover’s deposition, he

                                          21
testified, “[W]e weren’t quite sure which one was the actual owner

of the Winchester site, so we put down all three just to cover our

bases.” [DE 31-3, at 2]. Stover further testified, “Amazon.com,

LLC, is – and Amazon.com, Incorporated, are not the entities that

were the ones that employed me,” and he asserted that he did not

“know of” any allegations that he had against either Amazon.com,

LLC or Amazon.com, Inc. Id. at 59. In Stover’s Response [DE 35],

he “agrees that discovery has shown that the entity employing Mr.

Stover in 2016-2017 was AMZN WACS LLC, 410 Terry Avenue North

Seattle,   Washington    98109.”   [DE      35,    at   12].   However,    Stover

asserts,   “[AMZN   WACS    LLC,   a]       Delaware    entity[,]   filed     its

Certificate of Withdrawal with the Kentucky Secretary of State on

January 10, 2019, and its current status is ‘inactive.’” Id.

Accordingly, Stover does not object to the dismissal of Amazon.com,

LLC and Amazon.com, Inc., but he does asks that “the Court do so

without prejudice to Plaintiff’s further rights to proceed against

them anew should facts emerge warranting reinstatement of them to

this case.” Id.

     Since Stover does not object to the dismissal, and neither

entity employed Stover, the Court shall dismiss both Amazon.com,

LLC and Amazon.com, Inc. Moreover, the Court shall do so with

prejudice.   Discovery     in   this    case      has   been   completed    since

September 6, 2019. [DE 12]. If Stover was going to find facts that

support claims against Amazon.com, LLC and Amazon.com, Inc., he

                                       22
should have done so before now. There is no evidence in the record

that either entity employed Stover, and he admits they did not.

See [DE 35, at 12]. The Court will not allow Stover to keep

Amazon.com, LLC and Amazon.com, Inc. on the hook indefinitely based

on the mere possibility that some otherwise unknown facts may

emerge.

 B. THE TIMELINESS OF STOVER’S ADA FAILURE-TO-ACCOMMODATE CLAIMS

     Amazon argues, “[S]ummary judgment should be granted on Mr.

Stover’s   attempted   failure-to-accommodate   ADA   discrimination

claims because he failed to file a charge of discrimination with

the [Equal Employment Opportunity Commission (‘EEOC’)] in time.”

[DE 31-1, at 17].

     In Parry v. Mohawk Motors of Michigan, Inc., the Court of

Appeals for the Sixth Circuit found, “Under the ADA, a claimant

who wishes to bring a lawsuit claiming a violation of the ADA must

file a charge of discrimination with the EEOC within 300 days of

the alleged discrimination.” 236 F.3d 299, 309 (6th Cir. 2000)

(citing 42 U.S.C. § 12117(a); 42 U.S.C. § 2000e–5(e)(1); Jones v.

Sumser Retirement Village,   209 F.3d 851, 853 (6th Cir. 2000)).

     In the present case, Amazon cites the following testimony

from Stover’s deposition to support its argument that after May

2017, Stover failed to seek accommodations from Amazon, so his ADA

claims must be found untimely:



                                 23
     Q. Okay. And I guess let me be clear about this from the
     record. After May 2017, I’ll just use May generally—
     A. Yeah.
     Q. –May 2017, did you ever seek accommodations again
     from Amazon?
     A. No, I did not try to seek accommodations again.
     . . . .
     Q. You were done?
     A. Yeah, I was done.

[DE 31-1, at 17-18 (quoting [DE 31-3, at 33])]. Additionally,

Amazon argues, “Stover failed to file his EEOC charge until July

17, 2018—more than 400 days after May 31, 2017.” Id. at 18 (citing

[DE 31-48]).

     Stover    contends     his    claims    are    not    time-barred      “because

discovery     has   shown   that     discrete       acts      of   disability-based

discrimination against Mr. Stover by Amazon continued throughout

his employment, including between December 6, 2017 and until his

termination    on   or    about     December       22,    2017,    constituting    a

continuing violation of Mr. Stover’s rights to be free from

disability    discrimination.”       [DE     35,   at    12    (emphasis    added)].

However,    following     the     Supreme    Court’s       decision    in   National

Railroad Passenger Corp. (Amtrak) v. Morgan, 536 U.S. 101, 111-14

(2002), the Sixth Circuit “held that ‘Morgan overturns prior Sixth

Circuit law addressing serial violations, i.e., plaintiffs are now

precluded from establishing a continuing violation exception by

proof that the alleged acts of discrimination occurring prior to

the limitations period are sufficiently related to those occurring

within the limitations period.’” Taylor v. Donahoe, 452 F. App'x

                                        24
614, 619 (6th Cir. 2011) (quoting Sharpe v. Cureton, 319 F.3d 259,

268 (6th Cir. 2003)). Accordingly, “[w]hen an employee alleges

discrete acts of discrimination or retaliation, the continuing

violation doctrine may not be invoked to allow recovery for acts

occurring outside the filing period.” Id. (citing Sharpe, 319 F.3d

at   267)   (emphasis     added).   Since    Stover’s   contention    is     that

discrete acts of discrimination occurred within the limitations

period, namely between December 6, 2017 and December 22, 2017,

under the continuing violation doctrine, he is not entitled to

consideration of his ADA failure-to-accommodate claims regarding

discriminatory acts that occurred more than 300 days prior to the

date he filed his EEOC charge, July 17, 2018.

      Instead of arguing that the acts of discrimination that

allegedly occurred prior to the limitations period were related to

the acts that allegedly occurred within the limitations period, to

establish     a    continuing    violatioin,       Stover   was   required    to

demonstrate       that   “a   longstanding   and    demonstrable    policy    of

discrimination” existed. Sharpe, 319 F.3d at 268 (citing Tenenbaum

v. Caldera, Nos. 00–2394, 01–1704, 2002 WL 2026347, at *2 n.3 (6th

Cir. Aug. 29, 2002)). “To establish this category of continuing

violation, ‘[the plaintiff] must demonstrate something more than

the existence of discriminatory treatment in his case.’” Id. at

268-69 (quoting Haithcock v. Frank, 958 F.2d 671, 679 (6th Cir.

1992)). “‘The preponderance of the evidence must establish that

                                       25
some form of intentional discrimination against the class of which

plaintiff       was   a   member   was    the     company's     standing    operating

procedure.’” Id. at 269 (quoting EEOC v. Penton Indus. Publishing

Co., 851 F.2d 835, 838 (6th Cir. 1988)).

        Here, Stover neither represents a class nor establishes a

class of which he was a member was discriminated against. In

Stover’s Sur-Reply [DE 48], he asserts that Amazon’s break policy

discriminates against not only Stover but also to “any employee to

whom it applies having a sudden, urgent need for a restroom outside

of the permissible time parameters of Amazon[‘s] policy” and

affects “not just employees with Crohn’s disease or other bowel

conditions, but others also, such as pregnant women or anyone with

issues of urinary urgency.” [DE 48, at 3]. Stover’s assertions are

not sufficiently supported by the record, and he has failed to

meet his burden of proving the existence of a discriminatory policy

that affects anyone other than himself, let alone a class of

people. See Sharpe 319 F.3d at 269 (finding the plaintiffs’ broad

allegation that “Ashe’s disregard to constitutional rights spans

three    decades      impacting      more      than    these    plaintiffs”    to    be

insufficiently        supported    by    the     record).      Instead,    Stover   has

consistently attempted to prove the existence of discriminatory

acts    aimed    at   him,   which      does     not   allow    him   to   invoke   the

continuing violation exception. Accordingly, Stover’s ADA failure-

to-accommodate claims regarding discriminatory acts that occurred

                                            26
more than 300 days prior to the date he filed his EEOC charge,

July 17, 2018, are time-barred.

           C. STOVER’S CROHN’S DISEASE UNDER THE KCRA

     Amazon argues, “Stover’s KCRA claims should be dismissed

because his Crohn’s disease fails to meet the standard to be a

disability.” [DE 31-1, at 18]. Amazon further argues the Court

should use the the KCRA’s definition of “disability” rather than

the definition found in the ADA Amendments Act of 2008 (“ADAAA”),

and the Court agrees. Id.

     In Krueger v. Home Depot USA, Inc., the Sixth Circuit found,

“[T]he Kentucky legislature adopted the language in the KCRA in

1992 and intended it to reflect the language of the ADA at that

time, not the subsequent amendments. Thus, the KCRA retains the

ADA’s former definition of disability.” 674 F. App’x 490, 494-95

(6th Cir. 2017) (citing Azzam v. Baptist Healthcare Affiliates,

Inc., 855 F. Supp. 2d 653, 657 n.2 (W.D. Ky. 2012) (“The Court

will not assume that the Kentucky legislature, by drafting language

in 1992 that mirrored federal law at the time, see 1992 Ky. Acts

282, § 1, intended to incorporate federal legislative alterations

that occurred in 2008.”)); see also Breen v. Infiltrator Systems,

417 F. App’x 483, 486 (6th Cir. 2011); Sanders v. Bemis Co., Inc.,

No. 3:16-CV-00014-GFVT, 2017 WL 3401277, at *5 n.3 (E.D. Ky. Aug.

8, 2017); Ezell v. Renal Care Group, Inc., No. 5:17-CV-002-TBR-

LLK, 2018 WL 2054562, at *12 (W.D. Ky. May 2, 2018); Laferty v.

                                  27
United Parcel Service, Inc., 186 F. Supp. 3d 702, 707 n.3 (W.D.

Ky. 2016) (collecting cases); Larison v. Home of the Innocents,

551 S.W.3d 36, 43 (Ky. 2018).

     With respect to an individual, the KCRA defines “disability”

as “(a) A physical or mental impairment that substantially limits

one (1) or more of the major life activities of the individual;

(b) A record of such an impairment; or (c) Being regarded as having

such an impairment.” KRS § 344.010(4); see also 42 U.S.C. §

12102(1).

     First, the Court considers whether Stover had either an

impairment that substantially limits a major life activity or a

record of such an impairment. The mere fact that a plaintiff has

an impairment does not alone establish they have a disability, and

minor impairments are equally insufficient. Laws v. HealthSouth N.

Ky. Rehabilitation Hosp. Ltd. Partnership, 828 F. Supp. 2d 889,

912 (E.D. Ky. 2011) (citing Bryson v. Regis Corp., 498 F.3d 561,

575 (6th Cir. 2007) (citing Toyota Motor Mfg., Ky., Inc. v.

Williams, 534 U.S. 184, 195-96 (2002), superseded by statute, Pub.

L. No. 110-325, 122 Stat. 3553 (ADAAA) (2009))). “‘An ‘impairment

that only moderately or intermittently prevents an individual from

performing major life activities is not a substantial limitation’

under the ADA.’” Id. at 913 (quoting Bryson, 498 F.3d at 576). “A

plaintiff instead must show that she is ‘‘significantly restricted

in ability to perform either a class of jobs or a broad range of

                                28
jobs in various classes.’’” Id. at 912 (quoting Bryson, 498 F.3d

at 576). Moreover, pursuant to the pre-ADAAA standards of the KCRA,

the Court must consider the ameliorative effects of medication

when determining whether a plaintiff’s impairment substantially

limits one (1) or more major life activities. See Sanders, 2017 WL

3401277, at *5 (quoting Sutton v. United Air Lines, 527 U.S. 471,

482-83 (1999), superseded by statute, Pub. L. No. 110-325, 122

Stat. 3553 (ADAAA) (2009) (“A person whose physical or mental

impairment is corrected by medication or other measures does not

have an impairment that presently ‘substantially limits’ a major

life activity.”)).

      Here, Stover argues his Crohn’s disease impaired his ability

to   work   “as   [Amazon   was]   moving    his   supervisor   to   threaten

immediate policy violation consequences up to termination because

(‘since’) he was not willing to undertake the hopeless task (for

the fourth time) of seeking an accommodation through ‘HR.’” [DE

35, at 17 (citing [DE 35-3])]. Working and the function of the

bowel are both considered major life activities, and Amazon does

not dispute that. See Brown v. Humana Ins. Co., 942 F. Supp. 2d

723, 731 (W.D. Ky. 2013) (citing Howard Baer, Inc. v. Schave, 127

S.W.3d 589, 592 (Ky. 2003)); see also 42 U.S.C. § 12102(2).

Instead, Amazon contends that when the mitigating effects of

Stover’s    Entyvio   treatment     are     considered,   Stover’s    Crohn’s

disease does not qualify as a disability. [DE 31-1, at 19-20].

                                     29
     To support Stover’s argument that Crohn’s disease meets the

requirements to be a disability, he cites to the Western District

of Kentucky’s decision in Brown. [DE 35, at 17 (citing Brown, 942

F. Supp. 2d at 731)]. In Brown, the Hon. John G. Heyburn, II found

a plaintiff’s Crohn’s disease and Irritable Bowel Syndrome (“IBS”)

to be disabilities under the KCRA. 942 F. Supp. 2d at 731. However,

the Brown plaintiff’s symptoms and conditions are not analogous to

those of Stover, as exemplified by Judge Heyburn’s following

finding:

     At the very least, using the restroom twenty times in
     one day, which in Brown's case meant she could spend up
     to two hours in the restroom in a single day, combined
     with the abdominal pain her doctor described as
     accompanying Crohn's flare-ups and IBS symptoms, would
     likely impede an individual's ability to work, which is
     considered a major life activity under the KCRA.

Id. (citing Howard Baer, Inc., 127 S.W.3d at 592).

     Unlike the plaintiff in Brown, Stover did not have IBS. He

only had Crohn’s disease. Additionally, the record shows Stover’s

symptoms from Crohn’s disease were not nearly as severe as the

plaintiff   in   Brown   nor   were   they   coupled   with   the   symptoms

associated with IBS. Whereas the plaintiff in Brown had to use the

restroom twenty (20) times in one day, Dr. Schindler merely found

that Stover required access to restrooms and “‘more breaks for

bathroom use . . .’” and would “‘need to miss work or take time

off for flare ups and to receive medication through infusion.’”

[DE 31-1, at 7 (quoting [DE 31-16])]; see also [DE 31-18, at 1; DE

                                      30
31-12, at 13]. Moreover, both Dr. Schindler and Dr. Bloomfeld,

Stover and Amazon’s respective experts, agree that during Stover’s

employment    with    Amazon     and   receiving     Entyvio    treatments,   his

Crohn’s     disease   was   in    “clinical      remission,”     which   further

distances Stover from the plaintiff in Brown. [DE 31-19, at 2-4;

DE 31-32, at 5].

       Between June 15, 2017 and November 8, 2017, Dr. Schindler

repeatedly noted that Stover reported he was feeling either “fine”

or “well” when taking Entyvio. [DE 31-23; DE 31-24; DE 31-25; DE

31-31; DE 31-33]. Also, Dr. Schindler notes show that between

February 1, 2017 to April 19, 2019, Stover’s reported bowel

movements ranged from having one (1) to three (3) mostly formed

bowel movements per day. [DE 31-14; DE 31-31; DE 31-47]. Even when

Stover was no longer receiving Entyvio treatment, he reported that

he was experiencing one (1) to (3) bowel movements a day. [DE 31-

47].   At   times,    Dr.   Schindler        noted   Stover    had   loose   bowel

movements, cramping, abdominal pain, and diarrhea. [DE 31-17; DE

31-18; DE 31-20; DE 31-45]. However, at no time did Dr. Schindler

report Stover’s symptoms were so severe that he could not work. To

the contrary, Dr. Schindler found Stover could “work full time but

needs access to bathroom facility.” [DE 31-18, at 1].

       In his Sur-Reply [DE 48], Stover attempts to combat the

previously mentioned reports with testimony from Dr. Schindler and

Dr. Bloomfeld, in which both doctors acknowledge that Crohn’s

                                        31
disease is a condition that is variable in nature and produces

symptoms that may be mild to nonexistent at times and flare up

during others. See [DE 48, at 5 (quoting [DE 48-2; DE 48-3])].

While each doctor said Crohn’s disease can produce severe symptoms

at times, there is no evidence showing Stover’s symptoms reached

such levels of severity during his employment with Amazon. Instead,

the record shows that his Entyvio treatment made his Crohn’s

disease manageable, and even when he was not on Entyvio, the

evidence   does   not   support   finding   Stover’s   Crohn’s   disease

substantially limited his ability to work. Accordingly, the Court

finds Stover had neither an impairment that substantially limited

a major life activity nor a record of such an impairment.

     Whether Amazon regarded Stover as having an impairment that

substantially limited a major life activity is equally unavailing.

There is no doubt that his managers and members of LOAA and HR

knew he had Crohn’s disease. However, showing an employer knew a

plaintiff had a condition or was “‘somehow disabled’” is not

enough. Laws, 828 F. Supp. 2d at 913 (quoting Jones v. Nissan North

America, Inc., 438 F. App’x 388, 397 (6th Cir. 2011)). Instead,

“‘the plaintiff must show that the employer regarded the individual

as disabled within the meaning of the ADA.’” Id. Here, Stover has

failed to show that anyone at Amazon regarded his Crohn’s disease

as significantly restricting him from working in either a class of

jobs or a broad range of jobs in various classes. See Laws, 828 F.

                                   32
Supp. 2d at 912-13. Therefore, the Court will dismiss Stover’s

KCRA claims because according to KRS § 344.010(4), he is not

disabled.   Accordingly,   the     Court    will     not    consider       Amazon’s

further arguments regarding Stover’s KCRA failure-to-accommodate

and wrongful termination claims failing to meet their respective

elements.

 D. STOVER’S ADA FAILURE-TO-ACCOMMODATE AND WRONGFUL TERMINATION
                              CLAIMS

      As    previously   set   forth       herein,      Stover’s     ADA    claims

regarding    Amazon’s    alleged    failure        to      provide    reasonable

accommodations that occurred outside the limitations period are

time-barred. Stover also alleged ADA failure-to-accommodate claims

that occurred within the limitations period, but for the following

reasons, those claims and his ADA wrongful termination claim must

also be dismissed.

     Amazon argues Stover’s fails to establish a prima facie case

for both his ADA failure-to-accommodate and wrongful termination

claims. [DE 31-1, at 22-28]. To establish a prima facie ADA

failure-to-accommodate claim, Stover must show the following:

     [T]hat (1) [he] was disabled within the meaning of the
     ADA; (2) [he] was otherwise qualified for [his]
     position, with or without reasonable accommodation; (3)
     [Amazon] knew or had reason to know about [his]
     disability; (4)[he] requested an accommodation; and (5)
     [Amazon] failed to provide the necessary accommodation.

Brumley v. United Parcel Serv., Inc., 909 F.3d 834, 839 (6th Cir.

2018) (citing Deister v. Auto Club Ins. Ass'n, 647 F. App'x 652,

                                     33
657 (6th Cir. 2016)). To establish a prima facie case for wrongful

termination under the ADA, Stover must demonstrate the following:

        1) that he is disabled; 2) that he is otherwise qualified
        for his previous position with [Amazon], with or without
        reasonable accommodation; 3) that he suffered an adverse
        employment decision; 4) that [Amazon] knew or had reason
        to know of his disability; and 5) that he was replaced
        or that his position remained open while [Amazon] looked
        for other applicants.

[DE 31-1, at 26-27 (citing Plant v. Morton Intern, Inc., 212 F.3d

929 (6th Cir. 2000))].

        Since KRS § 344.010(4) and 42 U.S.C. § 12102(1) share the

same definition for “disability,” and for the reasons previously

stated herein, Stover cannot demonstrate the first element of

either a failure-to-accommodate claim or a wrongful termination

claim under the ADA because his Crohn’s disease does not meet the

ADA’s     definition   of   a   “disability.”   Also,   for   the   reasons

previously stated herein, Stover has failed to satisfy the third

element of a failure-to-accommodate claim and the fourth element

of a wrongful termination claim under the ADA because the record

does not show Amazon knew or had reason to know that his Crohn’s

disease met the statutory definition of a disability. Therefore,

Stover cannot establish a prima facie case for either his failure-

to-accommodate claims or his wrongful termination claim under the

ADA, so these claims must be dismissed.




                                     34
                            IV. CONCLUSION

     For the foregoing reasons, each of Stover’s claims against

Amazon should be dismissed. Consideration of Amazon’s remaining

arguments   for   why   Stover’s   claims    should   be   dismissed   is

unnecessary. Accordingly,

     IT IS ORDERED as follows:

     (1) Amazon’s Motion for Summary Judgment [DE 31] is GRANTED;

     (2) This matter is DISMISSED WITH PREJUDICE; and

     (3) This is a final and appealable order.

     This 4th day of March, 2020.




                                   35
